                                                                                                           FILED

                                                                                                   10/21/2019

                                                                                            Clerk, U.S. District Court
                                                                                              District of Montana
                                                                                                Great Falls Division




                IN THE UNITED STATES DISTRJCT COURT
                    FOR THE DISTRJCT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERJCA,                VIOLATION:
                                           6564394
              Plaintiff,                   Location Code: M13

       vs.                                 ORDER

  RYAN M. MURAKAMI,

             Defendant.


      Based upon the United States' motion to accept the defendant's payment of

a $65 fine and $30 processing fee for violation 6564394 (for a total of $95), and for

good cause shown,

      IT IS ORDERED that the $95 fine ($65 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 6564394.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

December 5, 2019, is VACATED.

      DATED this 21st day of.~o=ct=ob""'e"'-r_ _ _ __, 2019.
                                                          -· J          -- . '
                                        /'/ ,/':;;.z:'/ ~~
                                             /.....C.::....   ----1 -

                                       John T. Johnston
                                       United States Magistrate Judge

                                                                                        CF:FIT ::: 1fATE OF MA!UN<;
                                                                            DATE     JO_e?LL9.._BY Jr~·-·-·--
                                                                            =                  c,i :r(s ,vw:1; 1,m~. rr,r:•ler; tr:
                                                                                'lf."."fb'.- i: ..-;;~,fy ,: ,.ai   -,   ., . \,


                                                                                  AUSf\   1-,o:,..,\ +o °1 \-
